Title: To Thomas Jefferson from Arthur S. Brockenbrough, 18 March 1825
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


Dear Sir,
University
Mar 18h 1825
I herewith send you a copy of the Register of the Students of the University Va up to this date—Ten or twelve of the Number are anxious to be informed when the Professor of Law will get here—I do suppose that some of them will return home if there is not a probability of the Professorship being filled in a short time—can I give them any assurance of Judge Barbours having accepted the appointment, I find it a popular appointment with the students, even if he is permited to hold his JudgeshipI am  Dr Sir Most respectfully Your Obt SevtA. S. BrockenbroughP.S.An early reply to this is respectfully askedA. S. B—h